Affirmed as modified and remanded by published opinion. Judge NIEMEYER wrote the opinion in which Judge HALL concurred. Judge HALL wrote a separate concurring opinion; Judge HAMILTON wrote a dissenting opinion.
NIEMEYER, Circuit Judge:
We are presented with the questions of (1) whether South Carolina and The Citadel, in refusing Shannon R. Faulkner admission to The Citadel, denied her equal protection of the laws in violation of the Fourteenth Amendment and (2) whether the remedy ordered by the district court is an appropriate one. In a bifurcated remedial order, the district court directed first that Faulkner be admitted to The Citadel’s Corps of Cadets “forthwith” and second that South Carolina and The Citadel proceed “without delay” to formulate, adopt, and implement a plan for women other than Faulkner by the beginning of the 1995-96 school year which conforms with the Equal Protection Clause.
We affirm the district court’s ruling that South Carolina and The Citadel are denying Faulkner equal protection of the laws in violation of the Fourteenth Amendment. As for the remedy, we affirm with modification, remanding the case to the district court (1) to establish a new, practicable but prompt timetable in requiring defendants to formulate, adopt, and implement a remedial plan that conforms with the Equal Protection Clause, and (2) to require The Citadel to admit Faulkner to the Corps of Cadets by the date in August 1995 when the Cadets are required to report, if such plan is not approved by the court and implemented before that date.
I
When Shannon Faulkner, a female high school senior, was refused admission to The Citadel, South Carolina’s state-supported military college, pursuant to its male-only admission policy, she filed suit under 42 U.S.C. § 1983, alleging that South Carolina and The Citadel denied her equal protection of the laws in violation of the Fourteenth *443Amendment. Pending the litigation, the district court, by preliminary injunction, required The Citadel to allow Faulkner to attend day classes, but did not order The Citadel to admit her to the Corps of Cadets, and we affirmed that preliminary injunction. Faulkner v. Jones, 10 F.3d 226 (4th Cir.1993). Following a two-week bench trial on the merits, the district court found that the defendants were in violation of the Equal Protection Clause and ordered, on July 22, 1994, that The Citadel “forthwith admit Shannon Richey Faulkner to the South Carolina Corps of Cadets under such terms and conditions as this court hereafter orders.” Faulkner v. Jones, 858 F.Supp. 552, 569 (D.S.C.1994). The court also directed that for women other than Faulkner the defendants “without delay ... formulate, adopt, and implement a plan that conforms with the Equal Protection Clause.” Id. Pursuant to a subsequent hearing to determine the conditions under which Faulkner would be admitted to the Corps of Cadets, the court entered an order on August 5, 1994, accepting those conditions on which the parties agreed and resolving their remaining disagreements.1
This appeal followed.
II
In United States v. Commonwealth of Virginia (VMI I), 976 F.2d 890 (4th Cir.1992), cert. denied, — U.S.-, 113 S.Ct. 2431, 124 L.Ed.2d 651 (1993), we held that Virginia’s maintenance of a male-only admissions policy at Virginia Military Institute (VMI) without the provision of a comparable opportunity for women was not justified by a state policy of providing diversity in education, and we therefore concluded that Virginia was violating the Equal Protection Clause. We remanded the case to the district court to give Virginia the responsibility of selecting a remedial course, and we noted, that, among available permissible courses of action, Virginia could (1) change its policy at VMI and admit women, adjusting the program to implement that choice; (2) establish parallel institutions or programs for men and women; or (3) abandon state support of VMI, allowing that institution to pursue its own policies as a private institution. On remand, Virginia elected to provide single-gender education to both genders by continuing to provide male-only education at VMI and by establishing a women’s institute with distinctive leadership training at Mary Baldwin College. The district court approved the plan and, in United States v. Commonwealth of Virginia (VMI II), 44 F.3d 1229 (4th Cir.1995), we affirmed.
In VMI II, applying a special intermediate scrutiny test designed to analyze a state’s provision of single-gender education, we held that Virginia’s plan of providing single-gender education is not a pernicious state objective. On the contrary, because the state presented sufficient data to support the proposition that a sexually-neutral environment yields concrete educational benefits, we concluded that Virginia could opt for single-gender education as a legitimate and important part of its overall objective of providing higher education to its citizens. We noted, however, that when providing single-gender education to one gender, Virginia could not, without adequate justification, deny a substantively comparable benefit to the other gender. For purposes of determining whether a parallel educational offering is substantively comparable, we held that programs aimed at achieving similar results should' not be rejected simply because they differ in approach. We therefore concluded that single-gender offerings to men and women need not be identical in form and detail, but rather that differences in the programs could reflect established differences in the educational needs of the two genders so long as the value of the benefits provided to one gender did not, by comparison to the benefits provided to the other, tend to lessen the dignity, respect, or societal regard of the other gender.
*444The principles stated in VMI I and VMI II apply to this case.
Ill
South Carolina challenges the district court’s ruling that South Carolina and The Citadel are denying Faulkner equal protection of the laws by refusing her admission to The Citadel and its Corps of Cadets. Without challenging any factual findings by the district court, the state argues that its overall higher education policy is administered neutrally and that there is no evidence of an invidious intent to discriminate on the basis of gender behind the admissions policies of its colleges and universities. South Carolina asserts that its present configuration of higher educational programs is the product of historical, gender-neutral factors, including student demand and institutional autonomy. It argues that if we consider all aspects of its system of higher education, including its offering of tuition grants to qualified women who attend private single-gender institutions, we would find that “the overall educational benefits and opportunities of South Carolina's system of higher education flow evenly to men and women.” In the absence of evidence of intentional or invidious discrimination, the state argues, the district court erred in refusing to apply the holding of Personnel Adm’r v. Feeney, 442 U.S. 256, 279, 99 S.Ct. 2282, 2296, 60 L.Ed.2d 870 (1979) (female plaintiff challenging a gender-neutral statute on equal protection grounds must show that the “state legislature selected or reaffirmed a particular course of action at least in part ‘because of,’ not merely ‘in spite of,’ its adverse effects upon [women]”).
What South Carolina fails to appreciate, however, is that even if its current offering of single-gender education solely to males is the product of historical factors which were not themselves invidiously discriminatory against women, the male-only admissions policy of The Citadel is nevertheless an explicit gender-based classification. Although facially neutral statutes which have a discriminatory impact do not violate the Equal Protection Clause unless discriminatory intent can be demonstrated, see Sylvia Development Corp. v. Calvert County, Md., 48 F.3d 810, 818-19 (1995), discriminatory intent need not be established independently when the classification is explicit, as in this case. See Feeney, 442 U.S. at 272-73, 99 S.Ct. at 2292-93; see also Mississippi Univ. for Women v. Hogan, 458 U.S. 718, 102 S.Ct. 3331, 73 L.Ed.2d 1090 (1982).
Even though invidious discriminatory intent behind a state policy need not be shown when the policy explicitly utilizes a gender classification, we must nevertheless determine, in conducting an equal protection analysis, whether South Carolina’s means for achieving its objective of single-gender education withstand intermediate scrutiny. See VMI II, 44 F.3d at 1237. See also Hogan, 458 U.S. at 724-25, 102 S.Ct. at 3336-87.
In ruling that South Carolina and The Citadel are denying Faulkner equal protection of the laws in this case, the district court applied our holding in VMI I to conclude that the provision of single-gender education is a legitimate and important state objective, but that the state must “articulate an important policy” that justifies offering single-gender education to men and not to women. 858 F.Supp. at 563. Comparing the circumstances of this ease with those in VMI I, the court noted that the only difference is that in this ease “we have a real, live plaintiff who, but for her sex, would probably be a member of the Corps of Cadets,” whereas in VMI I, the United States government was the only plaintiff. 858 F.Supp. at 554 n. 2. Because the parties agreed that the benefits of single-gender education need not be retried, they only litigated the issue of whether South Carolina could sufficiently justify offering single-gender education to males and not to females.
On the issue of justification, the district court summarized South Carolina’s trial position as follows:
Simply put, the position of the defendants is that single-sex educational opportunities are not available to women in South Carolina’s public system of higher education because there is insufficient demand for them.
858 F.Supp. at 564. On the issue of demand, the court stated that South Carolina failed to *445present evidence from which the court could conclude that there was an absence of demand among women for public single-gender education.2 Nevertheless, it concluded as a matter of law that an absence of demand among women could not justify the provision of public single-gender education to men and not to women. The district court stated, “To suggest that a lack of demand for a certain type of equal protection can somehow justify the denial of another person’s constitutional right thereto undermines the express intent of the Fourteenth Amendment.” 858 F.Supp. at 564. The court accordingly concluded that South Carolina and The Citadel are denying Faulkner her rights under the Equal Protection Clause.
Even though the district court found no evidence to support a finding of inadequate demand, it relied for its ultimate finding of liability on its conclusion of law that demand is not relevant to an equal protection analysis because a person’s right not to be subject to discrimination is a personal, individual right. The court held that an absence of demand among other members of plaintiffs gender cannot justify a deprivation of that right with respect to an individual plaintiff. While that principle may indeed hold true for civil rights guaranteed by the Constitution, cf. J.E.B. v. Alabama ex rel. T.B., — U.S. -,-, 114 S.Ct. 1419, 1433-34, 128 L.Ed.2d 89 (1994) (Kennedy, J., concurring), the answer is not so clear when we consider whether and to whom the state may confer an economic benefit, at least in the context of single-gender education. For example, if a state chooses to offer single-gender education to each gender and if no person of one gender applies, is the state therefore precluded from offering single-gender education to the other gender? The .question becomes yet more complex when we consider a single-gender educational program which requires a substantial outlay of capital. May the state require as a condition of providing the program that a minimum number of each gender, necessary to render the program viable, apply? And what are the constitutional rights, if any, of the few who do apply to such a program when their numbers are insufficient to form a student base?
In this case, however, we need not resolve the difficult legal issue of whether an absence of demand among members of one gender may justify a state’s failure to offer single-gender education to that gender, because we concur in the district court’s finding that the defendants failed to present evidence supporting an absence of demand. While South Carolina contends that the “current absence of a Citadel for women results ... from an absence of adequate demand by young women to support such an institution or program” (emphasis added), it has not offered evidence sufficient to establish that absence of demand. It points to 20-year old evidence of declining student population at the all-women’s state-supported Winthrop College when that school became coeducational. Yet the state also acknowledges that, even at its lowest point, demand was substantial enough at Winthrop to sustain a female student population of 2,500, a number that exceeds the present male population in The Citadel’s Corps of Cadets. Moreover, the state agrees that virtually no evidence was presented on the issue of demand from the time Winthrop became coeducational to the present date. South Carolina’s evidence of current demand among women for single-gender education consists solely of the testimony of Robert C. Gallagher, Chairman of *446the South Carolina Commission on Higher Education, which is the body charged with evaluating the goals of state educational institutions and with approving new educational programs. South Carolina states that “[a]ceording to Mr. Gallagher, in the 20 years since Winthrop became coeducational, not one request for a single-gender program for women, military or otherwise, has been submitted to the Commission.” But the state fails to explain how this evidence is probative of the current interest of South Carolina women in pursuing single-gender education. As the attorney representing South Carolina was required to concede at oral argument, there really is no data before this court to support a finding of an absence of demand among women at the present time for single-gender education of any type.
Thus, even though it is South Carolina’s currently announced policy to provide single-gender education to both men and women and to allow gender-neutral factors, including demand and institutional autonomy, to determine whether public single-gender education will in fact be provided to each gender, this policy cannot justify the state’s failure to offer single-gender education to women when an absence of demand among women for such education has not been demonstrated. We agree with the district court that South Carolina has not carried its burden of justifying its failure to afford women single-gender education. The district court’s ruling that South Carolina and The Citadel are in violation of the Equal Protection Clause is therefore affirmed.
IV
South Carolina also argues that the remedy selected by the district court in this case is inappropriate. While South Carolina does not challenge the portion of the district court’s order that allows the state to elect a course of action with respect to women other than Faulkner, it does object to the portion that directs The Citadel to admit Faulkner into the Corps of Cadets forthwith. Relying on general principles of comity and federalism, South Carolina asserts that it should have been given an opportunity to correct its constitutional violation before the district court imposed a remedy, citing our decision in VMI I (remanding case to permit Virginia to select a remedial course consistent with the Fourteenth Amendment). Recognizing that a state’s unreasonable delay in complying with a longstanding remedial duty justifies the court’s selection and imposition of a remedy, see Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1970), South Carolina seeks to distinguish the facts in this case to argue that it has not defaulted on its remedial obligation. It states that “far from seeking delay, South Carolina sought to expedite resolution of both the liability and remedy portions of this case.”
The district court, however, found facts that contradict South Carolina’s self-assessment. It concluded:
At trial it became clear that nothing of substance had been done by the defendants towards fashioning a remedy.
‡ ‡ ^ ‡ ‡.
Not once has a defendant done anything to indicate that it is sincerely concerned to any extent whatsoever about Faulkner’s constitutional rights.
* * * * * *
Time is not on the side of Faulkner. She is now [in July 1994] a rising sophomore and cannot become a member of the Corps of Cadets after the beginning of her junior year.... Admittedly, The Citadel cannot go private, and that leaves only two options remaining. One of those is a parallel institution or program, and the other is admission to the Corps of Cadets.
******
[I]t is clear that [defendants] can easily delay [the process of developing and implementing a parallel institution or program] beyond the point in time that Faulkner would ever benefit from such a program. Throughout the pendency of this action the defendants have done nothing to indicate that they would be inclined to hasten that process. To the contrary, all of the actions witnessed by this court clearly and unequivocally indicate that the defendants would exert all of their considerable influ*447ence to insure that Faulkner would never have the opportunity to enroll in such a parallel institution or program.
858 F.Supp. at 567-68. The court found accordingly that “the only adequate remedy available ... is [Faulkner’s] immediate admission to the Corps of Cadets at The Citadel.” Id. at 568.
Although South Carolina does not challenge the court’s factual findings, some background is helpful in determining whether South Carolina’s inaction should be taken into account in fashioning an appropriate remedy.
In VMI I, which was decided in October 1992, we concluded that the state-supported all-male military program at VMI, similar to that at The Citadel, violated the Equal Protection Clause and that Virginia was required to select the means of remedying this violation on remand.3 We noted that Virginia could
properly decide to admit women to VMI and adjust the program to implement that choice, or it might establish parallel institutions or parallel programs, or it might abandon state support of VMI, leaving VMI the option to pursue its own policies as a private institution. While it is not ours to determine, there plight be other more creative options or combinations.
976 F.2d at 900. The VMI decision, which fairly must be construed to apply also to The Citadel, placed South Carolina on notice that it needed to pursue a remedy to address its similar situation. There can be little question that South Carolina was fully aware of the implications of VMI I, since many of the same lawyers who represented VMI also represent The Citadel in this case.
Several months later, in May 1998, the South Carolina General Assembly responded directly to the VMI I decision (and to Faulkner’s March 1993 complaint), adopting Concurrent Resolution H.4170 in which South Carolina affirmed a “policy of diversity” and a “policy of choice,” policies which included offering citizens of, South Carolina single-gender higher education. The legislature recognized the state’s responsibility for providing single-gender education for women and acknowledged that the current array of state-supported educational institutions did not include such an option. Because “the members of the General Assembly ... [believed] that it is appropriate for this State to begin the process of providing single-gender educational opportunities for women,” the legislature established a 10-member committee “to assist the State of South Carolina in carrying out its responsibilities.” The committee was directed to “formulate recommendations for the General Assembly to consider in exploring alternatives for the provision of single-gender educational opportunities for women,” and to submit a report to the General Assembly at the beginning of its next legislative session in January 1994. The committee met four times, prepared a report, and timely submitted it to the legislature, outlining several alternatives for consideration. By operation of the law, the committee was then dissolved. The legislature, however, gave no consideration to the matter during its 1994 session and took no action on the recommendations. In an affidavit submitted later by the Speaker of the South Carolina House of Representatives, the Speaker explained:
At this time we have little guidance as to what type of plan, if any, may be constitutionally required or allowed. We are anticipating a ruling soon from the district court in the VMI litigation which may be instructive in this regard.
The Speaker thus apparently believed that it was necessary to know whether Virginia’s parallel program at Mary Baldwin College would be court approved before South Carolina would decide whether and how to fulfill its remedial obligation.
In the meantime, in November 1993, we handed down an interim decision in this ease in which we stated:
*448On the state of the record as it now exists, we can perceive no reason why our holding in [VMI I ] would not apply in this case. The Citadel is a state-supported military college not unlike the Virginia Military Institute, which was the subject of our holding in [VMI /].
Faulkner v. Jones, 10 F.3d at 232.
By the time of trial in May 1994, South Carolina still had made no decision on the course it would pursue. In pretrial proceedings before the district court, South Carolina filed a motion to bifurcate the trial and have the court consider the issue of liability first, before trying the issue of remedy. The court denied the motion and ordered defendants to submit a remedial plan prior to trial. Despite the order, South Carolina declined to indicate its choice of remedy either before or during trial. Rather, it requested that it be given 60 days from any liability determination to designate a specific remedy for further development.
Following trial the district court made a factual finding that South Carolina had taken no steps to determine the feasibility of any specific remedy. 858 F.Supp. at 567. It found that the privatization of The Citadel was unavailable as prohibitively expensive and that the defendants had not given any consideration to coeducation at The Citadel. Id. at 561. Accordingly, the court concluded that if the state still wished to maintain The Citadel as an all-male institution, the only available remedy was the establishment of a parallel institution for women. Id. at 568. But the court also found that creating a new women’s institution in South Carolina could take up to ten years. Id. at 561. It was thus that the court concluded,
[TJhere is nothing before the court at this time that permits it to determine what the defendants will do or can do to guarantee to the plaintiff her constitutional rights under the Equal Protection Clause.
Id. at 567. Because Faulkner could not become a member of the Corps of Cadets after the beginning of her junior year (in August 1995), the district court ordered that she be admitted to the Corps of Cadets forthwith as the only available remedy. Id. at 569.
A
It is difficult to understand why in 1992, or even in the year or two that followed, South Carolina did not consider VMI I to apply to it and, as Virginia did, begin the process of selecting a course to correct the problem. Even though unwillingness to face a difficult decision involving the continuation of a historically revered institution is not an adequate justification for delay, we nevertheless believe that it remains in the interest of comity that the state, and not a federal court, select its future course for educating its citizens. As we noted in VMI I, the state should have the opportunity to reassess its higher education policies and determine the nature of the benefits that it wishes to offer its citizens. If it elects to maintain single-gender education at The Citadel, then it must provide parallel programs for men and women that, are substantively comparable. See VMI II. Alternatively, the state may adopt a coeducational policy for The Citadel, or it may withdraw state support from The Citadel and permit that institution to continue as a private institution. In any event, for the purpose of determining the course South Carolina will take hereafter, we remand the case to the district court to establish a timely but practicable schedule under which the state must formulate, adopt, and implement a plan that conforms with the Equal Protection Clause of the Fourteenth Amendment and to oversee implementation of the state’s plan.
The district court included this course of action as part of its remedial order, but it directed that the remedial plan be accomplished by the beginning of the 1995-96 academic year. In view of the lapse of time caused by the prosecution of this appeal and the complexity of the issues, we conclude that the time frame mandated by the district court is now impracticable. Therefore on remand, the district court should establish a new schedule, taking into account the steps reasonably necessary to formulate, adopt, and implement a remedial plan and allowing reasonable, but not dilatory, amounts of time for each step.
B
As the district court pointed out, however, the key aspect of this case that differs *449from VMI I is the presence here of an individual plaintiff whose equal protection rights have been violated. While' institutional changes potentially involving substantial outlays of capital can take time, Faulkner’s rights are directly affected right now. If she is not admitted to the Corps of Cadets by the beginning of her junior year in August 1995, that option becomes foreclosed to her because of The Citadel’s graduation requirements. See 858 F.Supp. at 557 & n. 6. Foreclosure of that option in these circumstances might therefore deny Faulkner any meaningful remedy, whether through The Citadel or a parallel program for women. Moreover, the pressing nature of the time constraints on Faulkner’s personal educational circumstances has been exacerbated by the lack of any state decision, as discussed above.
Analogous, but not totally similar, to Faulkner’s circumstances were the remedial issues presented to the Supreme Court in Sipuel v. Board of Regents of the Univ. of Okla., 332 U.S. 631, 68 S.Ct. 299, 92 L.Ed. 247 (1948), and Missouri ex rel. Gaines v. Canada, 305 U.S. 337, 59 S.Ct. 232, 83 L.Ed. 208 (1938). In those cases, during the era prior to Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), when the Supreme Court constitutionally sanctioned separate educational institutions for whites and blacks, qualified black students were denied admission to the state law schools of Oklahoma and Missouri while those states failed to provide comparable law schools for blacks. It was observed in those cases that Oklahoma and Missouri could have preempted judicial findings of liability under the Equal Protection Clause by pursuing one of at least three different options: (1) admitting black students to the state law school; (2) undertaking the creation of a separate law school for blacks; or (3) forgoing state support for the state law school. See, e.g., Gaines, 305 U.S. at 343-46, 59 S.Ct. at 233-35. At the time those cases were tried, however, the defendant states had made little or no progress toward establishing separate law schools for blacks, and the existing public law schools had not opted to forgo state funding.
Although neither Missouri nor Oklahoma had seriously pursued any efforts to preempt a judicial finding of liability, those states argued, as does South Carolina here, that it would be improper for the court to order plaintiffs admitted to the state law schools. In Sipuel, it was argued that the state had an insufficient opportunity to develop a separate law school for the plaintiff and that a court order admitting the plaintiff to the existing state law school would improperly foreclose the defendant’s prerogative to choose which remedial option to pursue, in violation of the principles of federalism and comity. See Sipuel v. Board of Regents of Univ. of Okla., 199 Okla. 36, 180 P.2d 135, 142 (1947), rev’d, 332 U.S. 631, 68 S.Ct. 299, 92 L.Ed. 247 (1948). The Supreme Court of Oklahoma was persuaded by this argument and refused to order the plaintiff admitted to the state law school, holding that to do so would wrongfully deny the defendant state “the right or option or opportunity to provide separate education in law for [plaintiff].” Id.
In Gaines, it was argued that since the discrimination against the plaintiff would be only temporary — while a law school for blacks was being developed — the resultant temporary discrimination did not rise to the level of an equal protection violation. See 305 U.S. at 351-52, 59 S.Ct. at 237-38.
The Supreme Court rejected the states’ arguments in both cases, holding that the only constitutional remedy for the equal protection violations in the circumstances presented was for the court to order the immediate admission of each plaintiff to the respective state law school. See Gaines, 305 U.S. at 352, 59 S.Ct. at 237-38; Sipuel, 332 U.S. at 633, 68 S.Ct. at 299-300. Thus, although the defendants in those cases may have initially had three options to avoid liability under the Equal Protection Clause— admit plaintiff to the state law school for white students, create separate schools for plaintiffs, or withdraw state funding from the law school — defendants were found effectively to have forfeited the prerogative of selecting which option to pursue when, at the time of trial, they had failed to proffer from among such options a constitutionally sufficient remedy. Accordingly, the Court eon-*450eluded that a judicially imposed remedy was necessary.
While the context of the Sipuel and Gaines decisions is not completely analogous — since the “separate but equal” standard is inappo-site to the context of state-supported single-gender education, see VMI II, 44 F.3d at 1237 n.* — the basic remedial principle still applies that a state may not continue to ignore a clear judicial mandate finding a constitutional violation and still retain the opportunity to select its course of remedy. This principle applies with even greater force in a ease such as this, which was filed over two years ago by an individual plaintiff who is presently in the midst of her college career and for whom time is of the essence. Thus, South Carolina may have forfeited its right to include Faulkner in its general remedial plans. We therefore provide special, conditional relief for Faulkner, requiring that she be admitted to the Corps of Cadets unless, before the beginning of Faulkner’s junior year, the state provides a parallel program that meets the criteria of VMI II and is approved by the court, or unless the state selects some other acceptable option, as discussed in VMI I, 976 F.2d at 900. This conditional, special relief follows from Faulkner’s circumstances and the defendants’ response to them, and it does not alter our determination that South Carolina may still elect to offer single-gender education to men and women, as discussed above. Thus, we adopt a bifurcated remedy which (1) affords the state an opportunity to select its course for providing higher education to its citizens in general, but (2) requires The Citadel to admit Faulkner to its Corps of Cadets if the state is unable to accomplish an acceptable alternative plan by August 1995.
V
In sum, for the reasons given, we affirm the district court’s conclusion that South Carolina and The Citadel are in violation of the Equal Protection Clause in offering, without sufficient justification, single-gender education only to males. We also affirm the substance of the district court’s remedial order, but with the modification that it establish a timely but practicable schedule for South Carolina to formulate, adopt, and implement a plan that conforms with the Equal Protection Clause, and if the plan is not court approved and implemented by the date in August 1995 when the Cadets are required to report, The Citadel must admit Shannon Faulkner to the Corps of Cadets as ordered by the district court.

AFFIRMED AS MODIFIED AND REMANDED.


. In particular, the district court denied Faulkner's request (1) to have a special sexual harassment committee appointed, (2) to be provided a special escort on campus at night, and (3) to prohibit The Citadel from giving her the same type of haircut that it gives male Fourth Class members of the Corps of Cadets. The court also directed that Faulkner be provided living quar-' ters with "at least the same level of security” at night as male cadets have in their barracks. The parties did not appeal the conditions imposed by the August 5 order.


. The court observed that "no survey has, been conducted to determine ... how many women would be interested in pursuing a public single-sex education” and that "[t]he interest of South Carolina women in attending a Mary Baldwin-type program [see VMI IT] is unknown.” 858 F.Supp. at 560. The court also found with respect to demand among women for coeducation at The Citadel:
The Citadel does not recruit women for the Corps of Cadets and has not through the years kept records for how many women have expressed an interest in attending the institution. In addition, no survey has been conducted to determine how many women are interested in joining the Corps of Cadets.... In the past year, however, forty-three women have inquired about The Citadel's Corps of Cadets, but the seriousness of their interest has not been determined.
Id. The court concluded, based on the experience at the U.S. military academies, that if The Citadel were to become coeducational, between 20 and 50 women would be attracted to the school annually. Id.


. VMI I was commenced in March 1990, see 976 F.2d at 894, and the district court rendered its initial opinion in June 1991, see United States v. Commonwealth of Virginia, 766 F.Supp. 1407 (W.D.Va.1991).


 United States v. Commonwealth of Virginia, 976 F.2d 890 (4th Cir.1992), cert. denied, - U.S. -, 113 S.Ct. 2431, 124 L.Ed.2d 651 (1993) (VMI I); United States v. Commonwealth of Virginia, 44 F.3d 1229 (4th Cir.1995) (VMI II).